Citation Nr: 0809886	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for PTSD.  

The Board remanded this claim in a July 2007 decision for a 
psychiatric examination and opinion concerning the nature, 
etiology, and probable time of onset of any current 
psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD for traumatic 
events that occurred while serving with the Army in the 
Republic of Vietnam.  The veteran claims that he was in 
Vietnam from August 8, 1971 to June 22, 1972.  He recounted 
that he served in the 196th Infantry Division while in 
Vietnam and walked with an M16 rifle for one month with 11 
Bravo, 11 Charlie.  While he served with these units the 
veteran claims he was involved in heavy combat and was fired 
upon, and that just being at the "fire base" was hard, not 
to mention going out on recon.  He noted that some of his 
fellow solders from the 196th Infantry Division, Bravo 
Company were injured in combat in August 1971.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required.  See 38 U.S.C.A. § 
1154(b).  
A VA psychiatric examination was conducted in August 2007.  
The examiner indicated that he reviewed the veteran's claims 
file.  A diagnosis of chronic, moderate PTSD was given 
pending verification of the veteran's combat status.

Personnel records show the veteran served as an Infantryman 
and Indirect Fire Crewman while in the Army and that he 
served in Vietnam for 10 months and 15 days.  Personnel 
records also indicate that he served in Company A, 3rd 
Battalion, 21st Infantry Regiment, 196th Light Infantry 
Brigade, and that some of his principal duties were rifleman, 
auto-rifleman, and mortar gunner.  These records also 
establish that the veteran received, among others, the Army 
Commendation Medal and Vietnam Service Medal.  

The RO has made no attempt to verify the veteran's combat 
status despite his military occupational specialties (MOS) 
and principal duties, and lengthy service in Vietnam.  To 
ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, and to ensure full compliance with due 
process requirements, this case must be remanded so that the 
RO can verify whether the units to which the veteran was 
assigned engaged in combat during the times of his 
assignment.  

Accordingly, the case is REMANDED for the following:

1.  Explore all means, including contacting 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) and/or the National 
Archives, to determine whether any unit, 
company, or other division the veteran 
served with while in Vietnam engaged in 
combat with the enemy during his assignment 
to them.   See, 38 U.S.C.A. § 1154(b); see 
also 38 C.F.R. § 3.304(f).    

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal and allow an appropriate period 
of time for response.  If it is concluded 
that the veteran did not engage in combat 
during his time in Viet Nam, state with 
specificity the reasons for that 
conclusion.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



